ORDER

PER CURIAM.
Otha Anderson appeals the judgment entered upon a jury verdict convicting him of one count of unlawful use of a weapon. We find that the trial court did not clearly err in denying Anderson’s motion to suppress a handgun, did not err in admitting the handgun, and did not err in admitting testimony concerning the handgun. We also find that there was sufficient evidence that Anderson carried the handgun upon or about his person.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. *161The judgment of the trial court is affirmed under Rule 30.25(b).